                THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        EASTERN DIVISION
                         No. 4:19-cv-157-D


DIJON SHARPE,                              )
                                           )
                    Plaintiff,             )
                                           )
              v.                           )
                                           )
TOWN OF WINTERVILLE POLICE                 )
                                               REPORT OF THE PARTIES’
DEPARTMENT, Officer WILLIAM                )
                                                 PLANNING MEETING
BLAKE ELLIS, in his official               )
                                                   Fed. R. Civ. P. 26(f)
capacity only, and Officer MYERS           )
PARKER HELMS IV, both                      )
individually and in his official           )
capacity,                                  )
                                           )
                    Defendants.            )

1.   The following persons participated in a Rule 26(f) conference on March

     12, 2020 by telephone:

     Dan M. Hartzog Jr. and Katherine Barber-Jones, representing

Defendants Town of Winterville, William Blake Ellis, and Myers Parker

Helms IV; and

     T. Greg Doucette, representing Plaintiff Dijon Sharpe.

2.   Initial Disclosures. The parties will complete by March 26, 2020, the

     initial disclosures required by Rule 26(a)(1).

3.   Discovery Plan. The parties propose this discovery plan:

     (a)     Discovery will be needed on these subjects: The allegations and



           Case 4:19-cv-00157-D Document 21 Filed 03/19/20 Page 1 of 5
        claims described in Plaintiff’s Complaint and defenses described

        in Defendants’ Answer.

(b)     Dates for commencing and completing discovery, including

        discovery to be commenced or completed before other discovery:

        The parties may take discovery from Thursday, March 12, 2020,

        through and including Monday, August 3, 2020.

(c)     Maximum number of interrogatories by each party to another

        party, along with the dates the answers are due: No more than 25

        written interrogatories, including all discrete subparts, which

        shall be due within 30 days of service.

(d)     Maximum number of requests for admission, along with the dates

        responses are due: No more than 25 requests for admission, which

        shall be due within 30 days of service.

(e)     Maximum number of depositions by each party: No more than ten

        (10) depositions by Plaintiff and ten (10) depositions by

        Defendants.

(f)     Limits on the length of depositions, in hours: Seven (7) hours.

(g)     Dates for exchanging reports of expert witnesses: Through and

        including Wednesday, July 1, 2020.

(h)     Dates for supplementation under Rule 26(e): Through and

                                   2


      Case 4:19-cv-00157-D Document 21 Filed 03/19/20 Page 2 of 5
             including Friday, November 13, 2020.

     (i)     Any issues about disclosure, discovery, or preservation of

             electronically stored information, including the form or forms in

             which it should be produced: Not applicable.

     (j)     Any issues about claims of privilege or of protection as trial-

             preparation materials, including—if the parties agree on a

             procedure to assert these claims after production—whether to ask

             the court to include their agreement in an order under Federal

             Rule of Evidence 502: Not applicable at this time.


4.   Other Items:

     (a)     A date if the parties ask to meet with the court before a scheduling

             order: Not applicable.

     (b)     Requested dates for pretrial conferences: The parties defer to the

             court for timing of a final pretrial conference, if applicable.

     (c)     Final dates for the plaintiff to amend pleadings or to join parties:

             Wednesday, July 1, 2020, or within fourteen (14) days of the

             Court’s order on Defendants’ Partial Motion to Dismiss,

             whichever comes later.

     (d)     Final dates for the defendant to amend pleadings or to join

             parties: Wednesday, July 15, 2020, or within twenty-one (21) days
                                         3


           Case 4:19-cv-00157-D Document 21 Filed 03/19/20 Page 3 of 5
        of the Court’s order on Defendants’ Partial Motion to Dismiss,

        whichever comes later.

(e)     Final dates to file dispositive motions: Tuesday, September 1,

        2020.

(f)     State the prospects for settlement: Pursuant to Local Civil Rule

        101.1a(b), this matter [Nature of Suit Designation = 440, Civil

        Rights-Other] is automatically selected for a mediated settlement

        conference; however, based upon the parties’ discussions at the

        Rule 26(f) conference, this matter is not amenable to settlement

        at mediation. The parties anticipate filing a motion for exemption

        from the mediation requirement.

(g)     Identify any alternative dispute resolution procedure that may

        enhance settlement prospects and the timing of such procedure:

        Not applicable.

(h)     Final dates for submitting Rule 26(a)(3) witness lists,

        designations of witnesses whose testimony will be presented by

        deposition, and exhibit lists: Friday, October 30, 2020.

(i)     Final dates to file objections under Rule 26(a)(3): Friday,

        November 13, 2020.

(j)     Suggested trial date and estimate of trial length: Monday,

                                   4


      Case 4:19-cv-00157-D Document 21 Filed 03/19/20 Page 4 of 5
            November 30, 2020; estimated trial length of 4-5 days.

    (k)     Other matters: The parties currently anticipate that the disputed

            issues in this case will be resolved as a matter of law, by cross-

            motions for summary judgment.


Date: March 19, 2020
                               /s/ Katherine Barber-Jones___________________
                               Dan M. Hartzog, Jr.
                               N.C. State Bar No. 35330
                               Katherine Barber-Jones
                               N.C. State Bar No. 44197
                               HARTZOG LAW GROUP LLP
                               1903 N. Harrison Avenue, Suite 200
                               Cary, NC 27513
                               Email: dhartzogjr@hartzoglawgroup.com
                                      kbarber-jones@hartzoglawgroup.com
                               Telephone/Fax: (919) 480-2450


Date: March 19, 2020
                               /s/ T. Greg Doucette (with permission)________
                               T. Greg Doucette
                               N.C. State Bar No. 44351
                               LAW OFFICES OF T. GREG DOUCETTE,
                                   PLLC
                               311 E. Main St.
                               Durham, NC 27701
                               Email: greg@tgdlaw.com
                               Telephone: (919) 998-6993




                                       5


          Case 4:19-cv-00157-D Document 21 Filed 03/19/20 Page 5 of 5
